DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 6/16/2022.
	Claims 1-20 were amended. No Claims were added and none were canceled.
	Claims 1-20 are pending/rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The term “or” in claims 1, 9, and 16, the recited term “or” is alternative term, which requires only one of the recited limitations to be addressed. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendersky et al. (Bendersky hereinafter) US Patent Application Publication No. 20170147834 filed Nov. 24, 2015 and published May 25, 2017 in view of Anghel US Patent No. 10885009 filed June 14, 2016 and issued Jan. 5, 2021.

Regarding Claims 1, 9, and 16, Bendersky disclose a computer-implemented method comprising: 
matching, by one or more computer processors, a query pattern to a received query (Fig. 2, Para. 0032, wherein the search queries in step 120 corresponds to received query and Para. 0034, step 242, corresponds to matching a query pattern, Bendersky); 
obtaining, by one or more computer processors, context information related to the received query (Fig. 3, step 302, Para. 0034, wherein the search query “resume Bob Smith” corresponds to the context information related to the received query, Bendersky); 
retrieving, by one or more computer processors, a set of query records including the same context information as the obtained context information from an index knowledge base (Fig. 2, step 126, wherein the query analysis engine corresponds to knowledge base, and Para. 0036, wherein the [resume/CV] corresponds to same context information, Bendersky), wherein each query record in the set of query records includes context information related to a respective history query, the query pattern, an index type associated with the query pattern (Fig. 3, step 306, Para. 0053, wherein the search log corresponds to the history query, Bendersky), and performance information relating to the query pattern and the index type (Fig. 3, step 308, Para. 0054, wherein the determination of the statistic associated with a given query correspond to performance information related to a query pattern, Bendersky). Bendersky disclose all the limitations as stated in the rejection above. However, Bendersky doesn’t explicitly discloses wherein the index type is specified to map with the query pattern according to user preference or default system setting and performance of the received query deteriorates due to an improper index type. On the other hand, Anghel discloses wherein the index type is specified to map with the query pattern according to user preference as shown in Col. 4, lines 54-57, and Col. 5, lines 5-27, wherein the disclosed mapping the document using indexing type/ID based on the user behavior information which corresponds to user preference, and since the claim recite the term “or” which is alternative language the recited default system setting and performance of the received query deteriorates due to an improper index type will not be addressed.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bendersky, with the teachings of Anghel, to index the documents based in the query pattern which increase the accuracy of the search result since the query is indexed based on a user behavior.
Modification would have been obvious to one of ordinary skill in the art because in the event of a identifying a search query by index ID which is mapped to a specific user based on a user behavior or user preference will improve the and increase the query response to the user.
	Furthermore, the combination of Bendersky in view of Anghel disclose
determining, by one or more computer processors, that a subset of the retrieved query records includes one or more query patterns equivalent to the matched query pattern (Fig. 3, step 304, Para. 0052, wherein the QP.sub.1,…N corresponds to subquery, and Para. 0036, wherein the CV is equivalent to resume which corresponds to query patent equivalent to the matched query pattern, Bendersky); 
selecting, by one or more computer processors, the query pattern and an associated index type from the subset of query records based on associated performance information in the set of query records (Para. 0039, Bendersky); and 
performing, by one or more computer processors, the received query by applying the selected query pattern and the associated index type (Fig. 3, step 310, Para. 0055, wherein the method of altering the methodology corresponds to applying the selected query pattern, and Para. 0039, Bendersky).
Also Claim 9, recites a computer program product (Fig. 1, Para. 0017, Bendersky).
Regarding Claims 2, 10, and 17, Bendersky in view Anghel disclose a method wherein the query records in the index knowledge base have a plurality of groups, and each group in the plurality of groups is created by actions (Fig. 2, step 126, Para. 0039, Bendersky) comprising: 
obtaining, by one or more computer processors, context information related to a history query and a data pair related to the history query and performance information related to the data pair, the data pair being comprised of the query pattern, and the associated index type (Para. 0051, wherein the stored queries correspond to history query, Bendersky); 
P201906906US01Page 25 of 34creating, by one or more computer processors, a query record including the context information related to the history query and a data pair related to the history query and performance information related to the data pair (Para. 0035, wherein the method of generating corresponds to creating and the attempt to march a given query to the stored queries corresponds to pairing data related to history, Bendersky); and 
responsive to a determination that the query pattern of the data pair related to the history query has at least one equivalent query pattern corresponding to at least one index type (Para. 0039, Bendersky), creating, by one or more computer processors, at least one query record including the context information related to the history query and at least one data pair comprised of the at least one equivalent query pattern (Para. 0040, wherein the response generated by the system in response to the user search query corresponds to creating, at least one query record, Bendersky), at least one associated index type, and performance information related to the at least one data pair (Para. 0036, wherein the CV is equivalent to resume which corresponds to query patent equivalent to the matched query pattern, Bendersky).  
Regarding Claim 3, Bendersky in view Anghel disclose a method wherein each group in the plurality of groups is created by actions comprising: 
responsive to a determination that the query pattern of the data pair related to the history query is associated with at least one index type other than an index type in the data pair related to the history query (Para. 0039, Bendersky), creating, by one or more computer processors, at least one query record that includes the context information related to the history query and at least one data pair comprised of the query pattern and its associated at least one index type Para. 0036, wherein the CV is equivalent to resume which corresponds to query patent equivalent to the matched query pattern, Bendersky).
Regarding Claims 4, 11, and 18, Bendersky in view Anghel disclose a method wherein the context information related to the received query comprises one or more number of queries that have been processed during a predefined time period before the received query (Para. 0040, wherein the received search query corresponds to received query, Para. 0048, wherein the time of day or time of year corresponds to predefined time period, Bendersky), index types corresponding to each of the queries, a source address of the received query, a query pattern matched to a previous query from the source address of the received query, and search results of the previous query (Para. 0025, wherein the ranking corresponds to index and the user identifier shown in Para. 0022, corresponds to source address of the received query, and Para. 0024, wherein the search result presented before other result corresponds to previous query search results, Bendersky).  
Regarding Claims 5, 12, and 19, Bendersky in view Anghel disclose a method further comprising: 
assigning, by one or more computer processors, an identification (ID) to each query pattern in the index knowledge base, wherein equivalent query patterns share a same ID (Para. 0047, Bendersky).
Regarding Claims 6, 13, and 20, Bendersky in view Anghel disclose a method wherein the determining that the subset of the retrieved query records includes one or more query patterns equivalent to the matched query pattern further comprises: 
P201906906US01Page 26 of 34obtaining, by one or more computer processors, one or more IDs of query patterns in the retrieved query records and an ID of the matched query pattern of the received query (Para. 0052, Bendersky); 
determining, by one or more computer processors, whether each of the obtained IDs is same as that of the query pattern of the received query (Para. 0053, Bendersky); and 
responsive to a determination that at least one ID is the same as that of the matched query pattern of the received query (Para. 0051, Bendersky), determining, by one or more computer processors, that the subset of the retrieved query records include one or more query patterns equivalent to the matched query pattern (Para. 0054, Bendersky).
Regarding Claims 7, and 14, Bendersky in view Anghel disclose a method 
wherein the selected query pattern and the associated index type includes the matched query pattern (Para. 0039, Bendersky), a first index type, and the performing the received query includes performing the received query by applying the matched query pattern and the first index type (Para. 0034, Fig. 2, wherein the SQ1-AQn, corresponds to the first index type, Bendersky).
Regarding Claims 8, and 15, Bendersky in view Anghel disclose a method wherein the selected query pattern and the associated index type includes a second query pattern equivalent to the matched query pattern and a second index type, and the performing the received query includes performing the received query by applying the second query pattern and the second index type (Fig. 2, Para. 0035, wherein the N1-Nn corresponds to the second query pattern, Bendersky).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150269176 Marantz et al. 20150269176 related to user interface mechanisms for query refinement.
20150286873 Davis et al. related to smartphone, based method and systems.
20110282892 Castellani et al. related to method and system to guide formulation of questions for digital investigation activities.
10331402 Spector et al. related to search and knowledge base question answering for a voice user interface.
20140172914 Elnikety et al. related to graph query processing using plurality if engines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 29, 2022